      Case 1:19-cv-10697-MKV-JLC Document 48 Filed 09/09/20 Page 1 of 2

                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
                                                                DATE FILED: 09/09/2020
 ALROY RICHARDS,

                           Plaintiff,
                                                               1:19-cv-10697-MKV
                    -against-

 CITY OF NEW YORK COMPTROLLER et                                      ORDER
 al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On August 18, 2020, Plaintiff filed a letter expressing a desire to name as parties to this

action the City of New York and the United States Attorney’s Office for the Southern District of

New York [ECF No. 40].

       On August 26, 2020, the Court issued an Order stating that it would construe Plaintiff’s

Complaint as asserting claims against the City of New York and directing the Clerk of Court to

add the City of New York to the caption of this action [ECF No. 42]. The Court also set deadlines

for Defendants to supplement their Motion to Dismiss [ECF No. 34] and Plaintiff to respond.

Defendants filed a letter dated August 31, 2020, stating that Defendants did not wish to supplement

their Motion [ECF No. 44].

       On September 8, 2020, Plaintiff filed an Amended Complaint with an Affidavit in Support

[ECF Nos. 45, 47]. In light of Plaintiff’s pro se status the Court accepts Plaintiff’s Amended

Complaint. See Fed. R. Civ. P. 15(a)(2).

       Accordingly, it is HEREBY ORDERED that Defendants’ pending Motion to Dismiss is

now moot and Defendants shall respond to the Amended Complaint by filing a new motion to

dismiss or an answer on or before October 1, 2020.
      Case 1:19-cv-10697-MKV-JLC Document 48 Filed 09/09/20 Page 2 of 2




       The Clerk of Court is directed to mail a copy of this order to the pro se Plaintiff at the

address of record.



SO ORDERED.
                                                      _________________________________
Date: September 9, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
